 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   S.W.,                                              Case No. 1:20-cv-00266-DAD-SAB

12                   Plaintiff,                         ORDER GRANTING PETITION AND
                                                        APPOINTING SANDRA DRUMONDE AS
13           v.                                         GUARDIAN AD LITEM FOR PLAINTIFF
                                                        S.W.
14   TURLOCK UNIFIED SCHOOL DISTRICT,
                                                        (ECF Nos. 3, 7, 8)
15                   Defendant.

16

17           On February 21, 2020, a complaint in this action was filed along with a petition for

18 appointment of Sandra Drumonde as guardian ad litem for Plaintiff S.W., proffered to be an

19 incompetent adult. (ECF Nos. 1, 3.) On February 25, 2020, the Court ordered supplemental
20 briefing to be filed to support the petition for appointment of guardian ad litem. (ECF No. 6.)

21 On March 3, 2020, Plaintiff’s counsel filed supplemental briefing and declarations under seal in

22 support of the petition. (ECF Nos. 7, 8.)

23           Pursuant to Rule 17 of the Federal Rules of Civil Procedure, a representative of a minor

24 or an incompetent person may sue or defend on the incompetent person’s behalf. Fed. R. Civ. P.

25 17(c)(1). If the minor or incompetent person “does not have a duly appointed representative,”

26 they “may sue by a next friend or by a guardian ad litem.” Fed. R. Civ. P. 17(c)(2). “The court
27 must appoint a guardian ad litem—or issue another appropriate order—to protect a minor or

28 incompetent person who is unrepresented in the action.” Id. This requires the Court to take


                                                    1
 1 whatever measures it deems appropriate to protect the interests of the individual during the

 2 litigation. United States v. 30.64 Acres of Land, More or Less, Situated in Klickitat Cty., State

 3 of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The appointment of the guardian ad litem is more

 4 than a mere formality. Id. “A guardian ad litem is authorized to act on behalf of his ward and

 5 may make all appropriate decisions in the course of specific litigation.” Id. A guardian ad litem

 6 need not possess any special qualifications, but he must “be truly dedicated to the best interests

 7 of the person on whose behalf he seeks to litigate.” AT&T Mobility, LLC v. Yeager, 143

 8 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means that the guardian ad litem cannot face an

 9 impermissible conflict of interest with the ward and courts consider the candidate’s “experience,

10 objectivity, and expertise” or previous relationship with the ward. Id. (citations omitted).

11          The Court has reviewed the petition of Sandra Drumonde for appointment as guardian ad

12 litem, the supplemental briefing in support of the petition, the declarations of Dr. Randal G. Ball,

13 Sandra Drumonde, Daniel R. Shaw, and the exhibits attached thereto. (ECF Nos. 3, 7, 8.) The

14 Court finds that Sandra Drumonde, the mother and caretaker of Plaintiff S.W., is an appropriate

15 guardian ad litem, and that no apparent conflict would preclude her from serving as a guardian

16 ad litem for Plaintiff S.W.

17          Accordingly, IT IS HEREBY ORDERED that SANDRA DRUMONDE is appointed

18 Guardian ad Litem for Plaintiff S.W.

19
     IT IS SO ORDERED.
20

21 Dated:      March 4, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     2
